DETAILED ACTION
This Office action is in response to the Amendment filed on 22 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-25 have been allowed.

The following is an examiner’s statement of reasons for allowance: It is known in the art to grow gallium nitride (GaN) in the pits of a sapphire substrate, see, for example, Hersee et al., US 8,658,519, or Minato et al., US 2008/0303042. Hersee et al. also teach a method of growing a composite nanocolumn, as shown in Figs.  3A and 3B. However, none of the additionally cited references or references of record teach or suggest a method for growing a composite nanocolumn which comprises forming a three-faceted tetrahedron-shaped pit below a surface of a sapphire substrate, wherein each facet comprises an exposed surface of a respective r-plane of the sapphire substrate; initiating an a-plane GaN sub-nanocolumn nucleation on each facet; and promoting a growth of an a-plane GaN sub-nanocolumn on each facet .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822